                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

PRUCO LIFE INSURANCE COMPANY,

               Plaintiff,

v.                                                 Case No: 2:18-cv-546-FtM-38MRM

SHANE FEDERICI, DOUGLAS
VANE, BARBARA ANN HANCOCK,
IAN HATHAWAY and
CHRISTOPHER VANE,

             Defendants.
                                          /

                                        ORDER1

      Before the Court is the parties’ Joint Motion to Dismiss with Prejudice (Doc. 63).

This is an interpleader action, and Plaintiff Pruco Life Insurance Company deposited the

contested funds into the Court’s registry. Now, Pruco seeks dismissal with prejudice and

reasonable attorney’s fees. All parties consent to Pruco’s dismissal and entitlement to

attorney’s fees. (Docs. 63; 69). And dismissals are commonly granted in interpleader

cases after an insurer deposits the contested funds into the registry. E.g., Podhurst

Orseck, P.A. v. Servicios Legales de Mesoamerica S. de R.L., 699 F. Supp. 2d 1344,

1349 (S.D. Fla. 2010). The Court grants the Joint Motion to Dismiss with prejudice (Doc.



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
63) along with reasonable attorney’s fees of $10,000.00. The case remains open as the

Defendants litigate their claims over the remaining funds in the Court’s registry.

       Accordingly, it is now

       ORDERED:

       1.   The parties’ Joint Motion to Dismiss (Doc. 63) is GRANTED.               Pruco is

       DISMISSED from this action with prejudice.

       2. The Clerk is DIRECTED to disperse funds amounting to $10,000.00 from the

       Court’s registry payable to Pruco Life Insurance Company by mailing payment to

       its counsel of record.

       3. The case remains open while the Defendants litigate their competing claims to

       the remaining funds in the Court’s registry.

       DONE and ORDERED in Fort Myers, Florida this 26th day of February, 2019.




Copies: All Parties of Record




                                             2
